Order                                                                             Michigan Supreme Court
                                                                                        Lansing, Michigan

  August 26, 2016                                                                         Robert P. Young, Jr.,
                                                                                                     Chief Justice

                                                                                           Stephen J. Markman
  152946-8(83)                                                                                  Brian K. Zahra
                                                                                        Bridget M. McCormack
                                                                                              David F. Viviano
                                                                                          Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                              Joan L. Larsen,
                                                                                                          Justices
            Plaintiff-Appellant,
                                                               SC: 152946-8
  v                                                            COA: 322280; 322281; 322282
                                                               Wayne CC: 14-000869-FC;
                                                                           14-000858-FC;
  MOHAMMAD MASROOR,                                                        14-000857-FC
             Defendant-Appellee.
  ________________________________________/

          On order of the Chief Justice, the motion of defendant-appellee to extend the time
  for filing his brief is GRANTED. The brief will be accepted as timely filed if submitted
  on or before September 21, 2016.




                       I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                 foregoing is a true and complete copy of the order entered at the direction of the Court.
                               August 26, 2016